 SHREVEPORTGARMENT MANUFACTURERS117All professional and technical employees of the Employer's medicaldivision at Mercury, Nevada, excluding all other employees, the resi-dent doctor, and all other supervisors as defined in the Act.(2) If a majority of the professional employees do not vote forinclusion in a unit with the technical employees, we find that the fol-lowing will constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.All technical employees of the Employer's medical division at Mer-cury, Nevada, excluding all other employees and all supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]MEMBERS LEEDO311 and BROWN took no part in the consideration ofthe above Decision and Direction of Elections.Shreveport Garment ManufacturersandAmalgamated Cloth-ingWorkers of America,AFL-CIO.CaseNo. 15-CA-1853.September 14, 1961DECISION AND ORDEROn April 14, 1960, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint herein be dis-missed, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the IntermediateReport and supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-men dations of the Trial Examiner.'[The Board dismissed the complaint.]'In concurring in the result in this case, Chairman McCulloch relies particularly onthe Trial Examiner's determination(footnote 2, Intermediate Report)that the complaintwas not amended to raise the issue of the Respondent's good faith and this issue was notlitigated at the hearing133 NLRB No. 18. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed by Amalgamated Clothing Workers of America,AFL-CIO,herein called the Union,the General Counsel of the National Labor Relations Board,herein called the Board,by the Regional Director for the Fifteenth Region,issued hiscomplaint dated January 6, 1961,against Shreveport Garment Company.Byamendment at the hearing the name of this company was changed in all the pleadingsto Shreveport Garment Manufacturers which is herein called the Respondent.Thecomplaint alleged that the Respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8(a)(1) and (5)and Section 2(6) and(7) of the National Labor RelationsAct, 61Stat. 136, hereincalled theAct.Copiesof the complaint,charge, and notice of hearing were dulyserved upon the parties.The Respondent'sanswer denies the allegations of un-lawful conduct in the complaint.A hearing was held at Shreveport,Louisiana,on February 8, 1961,before theduly designatedTrialExaminer.All partieswere represented by counsel and wereafforded full opportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence and submit argument.Briefs filed by the General Counseland the Respondent after the close of the hearing have been carefully considered.Uponthe entire record in the case, and from observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America,AFL-CIO, is a labor organizationwhich admits to membership the employees of the Respondent.II.PERTINENTBUSINESSAND COMMERCE FACTSThe allegation of the complaint that the Respondent is a Louisiana corporationwas amended to state that the Respondent is a business enterprise i which operatesthree plants, one in Mansfield, Louisiana, and two in Shreveport, Louisiana.The Re-spondent manufactures wearing apparel at each of these plants. 'In the operation ofthese plants during the year ending November 15, 1960, the Respondent receivedin excess of $100,000 for goods sold outside the State of Louisiana and receivedshipment of goods valued in excess of $100,000 from points outside Louisiana.TheRespondent admits and it is here found that the Respondent is engaged in inter-state commerce within the meaning of the Act and I further find that the Board'sassertion of jurisdiction over the Respondent's business in this proceeding willeffectuate the policies of the Act.iDoubt was expressed by the parties at the hearing as to the legal status of the Re-spondent.Itwas stipulated that until October 12, 1960, the Respondent was a co-partnership existing under the laws of the State of Louisiana composed of David HGoldman, Shirl S Shanhouse, wife of Raymond S. Morris, George Shanhouse, RaymondSMorris, and Louise Scheinberg, and that the principal office and place of business ofthe partnership was in Shreveport, LouisianaOn October 12, 1960, the aforementionedDavid H Goldman died and since then the business has been owned by the survivingpartners and the estate of David H Goldman and Mrs Isobel Goldman, wife of David HGoldmanOn December 31, 1960, the interest of George Shanhouse was purchased byRaymond S MorrisUnder the will of David H Goldman there were three namedexecutorsThe General Counsel's brief states that under the Civil Code of Louisiana,Article 2876, Section 3, a partnership ends with the death of one of the partners, andthat other sections of the Code provide that there shall be such dissolution by death ofa partner unless there has been agreement made to provide for some other result. TheGeneral Counsel points to lack of proof in the record of the existence of such agreementThe General Counsel further adverts to Article 738 of the Louisiana Code of Civil Pro-cedure which provides that an unincorporated association may be sued in its own name,and asserts that the Respondent is an "unincorporated association" within the meaning ofthe Louisiana Code if it is no longer a parnership.A determination of the legal statusof the Respondent as a partnership or some other form of business enterprise might berequired were it necessary to direct the Respondent and its various named owners orrepresentatives to take remedial actionSuch determination is, however, obviated by thedismissal of the complaint recommended below. SHREVEPORT GARMENT MANUFACTURERS119III.THE ALLEGED UNFAIR LABOR PRACTICESOn December 14, 1959, the Union was certified by the Board as collective-bargaining representative of the Respondent's production and maintenance employees.On January 12, 1960, the Union began negotiations with the Respondent for a con-tract.The 20th meeting between the parties took place on November 15, 1960. Thecomplaint alleges that on that date the parties had "reached final and full agreementon all terms and provisions of a collective bargaining agreement," but that despite theUnion's request the Respondent refused and still refuses to sign a written contractincorporating such agreement.By this refusal, the complaint further alleges theRespondent violated Section 8 (a) (5) and (1) of the Act.The Respondent deniesthat it came to a "final and full agreement on all terms and provisions" before theUnion demanded its signature to a contract. In view of the narrow pleading in thiscase, if in fact the "final and full agreement" asserted by the complaint was notreached before demand for execution, the allegation of unlawful refusal to signthe contract must fall. It is appropriate to note at this point that this case was notlitigated on a "bad faith" bargaining theory, in the sense that the Respondent had en-gaged in tactical maneuvers, such as stalling, evasion, etc., with intention of avoidingthe execution of a contract.2The only question at issue concerns the fact that theparties had or had not come to a complete understanding on all terms of a contractbefore the Union demanded the Respondent's signature.Determination of thatfact issue requires resolution of inconsistent evidence in the record, but nothing more.Attorneys Victor Hess and Richard C. Keenan had represented the Union andRespondent, respectively, during the negotiations, at least during the crucial finalmeetings of the parties.William C. Hall, the Union's assistant regional director, andRaymond S. Morris, one of the Respondent's owners, were also present at thesemeetings.Each testified concerning the events relevant to the decisive issue.Hess related, and it is not denied, that at the next to the last meeting held onNovember 3, 1960, the parties had reached agreement on all terms and conditionswhich had been negotiated except the duration of the contract.The Union had pro-posed a 1-year contract while the Respondent favored a 2-year term.The meetinghad ended with the understanding that Morris would discuss the question of term withthe other owners and persons involved with the Respondent's business and wouldcommunicate with Hess by telephone on November 7.Morris did not call Hess thatday but sent a telegram which Hess received late on November 7 informing him thatthe persons he needed to contact were unavailable and that he would communicatewith Hess the following week.Hess immediately replied to Morris by telegramemphasizing that the only item on which there was not yet agreement was the termof the contract, and again demanded the Respondent's answer, as promised at the lastmeeting, by no later than November 11, 1960.Keenan called Hess the next day andtold Hess that there were "certain problems in connection with the company's answerthat was to be given at the end of the company's answer to the question of the termwhich had been proposed" at the November 3 meeting.Keenan and Hess thenarranged a November 15 meeting of the parties.At the November 15 meeting, as recounted by Hess, the latter reminded Keenanand Morris of their promise previously made to tell the Union whether its proposed1-year term was acceptable.Hess now renewed his request for the Respondent'sanswer.Keenan raised a question concerning the identification or definition of em-ployees.Hess insisted that the Respondent reply to his query as to the term.Keenaninterposed a question.He wanted to know, in the event the Respondent were toagree to a 1-year term, what would be the Union's position on "excess employees."By this reference Keenan adverted to the replacement by the Respondent of em-ployees who had struck on April 27, 1960, and who were still on strike at the timeof the November 15 meeting, as well as to certain employees who the Respondentbelieved had committed acts of misconduct during the strike which disqualified them2At the hearing and with all counsel present I had informally discussed from thebench the issues and the meaning of the complaint and had expressly stated to the GeneralCounsel's attorneys that I did not regard the complaint as drawn to be sufficiently broadto encompass an allegation of bad-faith bargaining in the sense that the Respondent hadresorted to tactics designed to avoid the making of a contractCounsel were afforded anopportunity to amend the complaint to include such allegation, but the invitation wasdeclinedThe General Counsel, nevertheless, has argued in his brief that the Respondentengaged in conduct which constituted a "mere guise, device and/or scheme to attempt toavoid its statutory duty to bargain and to sign the agreement the parties had reached "I do not regard this "bad faith" theory of unlawful conduct germane to the issue raised bythe complaint and litigated in this case. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor future employment by, the Respondent.Hess retorted that the parties had metto discuss only theone remaining question,namely the term of the contract.Heexpressedhis willingnesstomeet problems about employees as they arose under thecontract, but maintained this was not the time for such consideration.He reiteratedthe Union's willingness to sign an agreementwith a 1-year term.Keenan and Morristhen recessed.Uponresuming negotiations,Keenan asked Hess to state the Union'sinterpretation of the seniority provision which had already been negotiated.Hessreminded him that he was still awaiting the Respondent's answer asto the contractterm.Hess and Hall then requesteda recess.Upon their return to the bargainingthey stated the Union's acceptance of the agreement with the 2-year term proposedby the Respondent.Keenan now asked whether the Respondent could choose a 1- or2-year term.Hall consented.Hess reviewed the Respondent's insistence for a 2-yearterm and the supporting reasons advanced.Keenan agreed this had been the Re-spondent's position.Hess again declared the Union's acceptance of the Respondent'sproposal and requested ' signature of the contract by the parties.Keenanthen an-nounced that the Respondent would notsignthe contract "until the excess em-ployee problem was solved."Hess maintained that there had been agreement on acomplete contract and demanded the Respondent's signature.Keenan thereuponexpressed intent to amend the seniority provisions.Hess emphasized that the partieshad met not to renegotiate clauseslong sinceagreed upon, that the parties now hada complete agreement and he was calling for the Respondent's signature.Keenanreplied, "Well, if that is your attitude, I will tell you bluntly that we are withdrawingcertain provisions of the company, specifically portions of the seniority article."Hesspointed out that if this were the Respondent's attitude the Union's negotiators were"knocking [their] headsagainst abrick wall," and because of the Respondent'srefusal to sign a contract that the meeting should adjourn.There have been nofurther contracts between the parties.Hall's direct testimony was substantially in accord with Hess' version of theevents of the November 15 meeting.He had, however, given the General Counsela detailed affidavit during the investigation of the case describing these events.Nopart of this affidavit was repudiated by him in his extensive cross-examination.Hallexplained that in making the affidavit he had relied upon notes he had taken atthe November 15 meeting of what had transpired there.According to his affidavit,these notes were "especially complete." In the affidavit he related that after Hesshad demanded a statement by the Respondent as to the term of the contract Keenancommented about the Respondent'sbusinessprospects and then questioned theUnion "regarding employees and further, who are employees."Hess acknowledgedthe problems resulting from Goldman's death, and emphasized that all contractclauses had been negotiated except the term and that he wanted theRespondent'sanswer as to this.Hess alsotold Keenan that his question "as to employees was one-of the Union could not answer at thattime."Keenanthen remarked that the "excessemployee" problem became critical upon Goldman's death.He stated that beforesigning the contract, "an agreement had to be reached as to employee problem."Heasked Hess for the Union's position as to "excesspersonnel" if there were agreementon a 1-year term.Hess replied that he did not know whether this problem couldbe ironed out before first reaching an agreement.Keenanexpressed the Respond-ent's desire for an agreementconcerningthe return to work of striking employees.In Hall's words, "he wanted a supplement to the agreement to take care of the excessemployeesand, ingeneral, a clear understanding of where the Company and theUnion stood on the excessive employee problem."Hess renewed his request for aposition on term.Keenan stated the Respondent had no answer to this question.Hess reminded him that the meeting had been called to come to agreement on thisissue and demanded an answer.Keenan asked whether the Union was unwilling todiscuss the excess employee problem.Hess claimed it was not then appropriate todiscuss this matter and once more called for agreement on term,and then executionof the contract.Keenan, still according to Hall's affidavit, "seem to indicate thatthe Company might want a change in the contract depending on our approach oranswer to the excessive employee problem."Hess reiterated the Union'swillingnessto sign a contract with a 1-year term.Keenan obtained a brief recess.Upon re-turning to the bargaining he asked whether the Union would agree to apply theseniority provisions only to persons presently employed by the Respondent.Hesswould speak only about the matter of term.Thereupon Hess and Hall conferredprivately.Upon resumption of the negotiations Hess announced the Union's ac-ceptance of the Respondent's 2-year proposed term and called for execution of thecontract.Discussion of other problems, he said, could come afterward.Keenanwas then given a choice between a 1- and 2-year term, but declared the Respondent'srefusal to enter a contract until certain matters were settled.Hess cut off his remarks SHREVEPORT GARMENT MANUFACTURERS121with a reminder that the Union was not interested in renegotiating clauses as to whichagreement had been reached.Keenan asserted the Respondent's withdrawal ofthe seniority clause and the, meeting terminated at this juncture.Morris' testimony was in substance a recital from contemporaneous notes he hadmade at the November 15 meeting. Like the account in Hall's affidavit, Morris'notes revealed that Hess pressed for an answer to the Union's request for a positionon the term of the contract and that Keenan, without responding to this demand,sought to open discussion on the issue of "excess employees." In turn, accordingto Morris, Hess refused to become involved in this area, and persisted in his demandfor a statement by the Respondent as to term. In the course of these discussionsKeenan had pointed out to Hess that the Union's position on the subject of "excessemployees" might require the Respondent to seek revision of certain contract provi-sions already negotiated.Hess firmly insisted that these matters could not appropri-ately be raised at that time, and that the matter of contract term had to be decidedbefore other subjects could be considered.With the negotiations in this posture theunion representatives obtained a recess and upon their return Hess announced theUnion's acceptance of the Respondent's proposed 2-year term.When Hess de-manded that the contract be signed, Keenan refused to comply without first dis-cussing the excess employee matter and with opportunity for modification of theseniority clauses.Hess refused to engage in such discussion before final agreementand execution of the contract.He maintained that the parties had made a contract.Keenan denied this. In Morris' words, the parties were at "loggerheads" and so themeeting came to an end.Keenan testified that at the time of the November 15 meeting there was an excessemployee problem resulting from the strike about which, in his opinion as an ex-perienced labor lawyer, there was legitimate concern by the Respondent; that toprotect the Respondent's interest he had sought discussion of the subject with thepossibility that the agreements previously negotiated, particularly the seniority clause,would have to be altered by amendment or supplement to the contract depending ontheUnion's position; that Hess had resisted any discussion of the subject beforeagreement as to the term of the contract was reached and the contract was signed;and that this had transpired before Hess had announced the Union's acceptance ofthe Respondent's proposed 2-year term.The essential conflict between the testimony of Hess and Hall on the one handand the testimony of Morris and Keenan on the other hand pertains to the sequenceof events at the November 15 meeting.Hess' testimony may be construed as mean-ing that the Respondent's offer to consummate a contract with a 2-year term hadnot been modified or withdrawn before its acceptance by the Union.Hall's testi-mony on direct examination supports Hess' version.However, Hall's pretrial affi-davit reveals that the Respondent had before the Union's acceptance of the proposed2-year term introduced a new subject for negotiation which the Union refused toconsider.Morris' and Keenan's testimony consistently reflects the introduction bythe Respondent of this new subject as a matter for negotiation before the Union'sacceptance of the Respondent's proposed term. I am persuaded to rely on the con-temporaneous written accounts of what transpired on November 15 rather than ona witness' bare memory of these events.For this reason I find, in accord with theversion contained in Hall's affidavit and in Morris' notes, that before the Unionaccepted the Respondent's proposed 2-year term the Respondent had raised othermatters for consideration which it believed might require alteration of terms alreadynegotiated and, particularly, might require modification of the seniority clause.While a labor contract issui gereris,like commercial or other contracts it comesinto being with binding effect only after there has been a meeting of the minds bythe contracting parties on a complete agreement. Such meeting of the minds mayoccur by the acceptance of an outstanding offer which looks to the creation of abinding contract upon acceptance.The General Counsel believes this occurred whenthe Union stated its acceptance of the Respondent's proposed 2-year term. It doesnot occur, however, where the offer is conditioned upon prior agreement as to otherunresolvedmatters..The Respondent maintains that it had imposed a conditionupon its offer which required settlement by the parties before the Union's acceptanceof the proposed term could have transformed the Respondent's outstanding offerinto a binding contract. -Strictly as a matter of fundamental contract law, and with-out regard to possible bad-faith motives, the Respondent effectively could have fore-stalled a contract at any tim before acceptance of its outstanding offer by withdraw-ing or changing its terms .3 /It did so in this case by raising for considerationbeforetheUnion's acceptance of the proposed term the question of "excess employees"aWilliston on Contracts, 3d ed., vol. 1, sec. 55. 122DECISIONSOF NATIONAL LABOR RELATIONS BOARDwith the express stipulation that the Union's position on this subject might require asupplement to or modification of agreements previously reached.Thus, when theUnion accepted the proposed term it no longer had before it an offer of a completeagreement looking to a binding contract upon acceptance.Its act of acceptance didnot create a binding contract which the Respondent was statutorily compelled tosign.The Respondent's refusal to do so in this case was not violative of Section8(a)(5) of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.ShreveportGarmentManufacturers,Shreveport,Louisiana,isengaged incommercewithinthe meaning of Section 2(6) and(7) of the Act.2.AmalgamatedClothingWorkers of America, AFL-CIO,isa labor organiza-tion within the meaning of Section2 (5) of the Act.3.Theallegations of the complaint that the Respondent has engaged in and isengaging in unfair labor practiceswithin themeaning of Section 8(a)( I) and (5)of the Acthave not been sustained.[Recommendations omitted from publication.]Denson Electric Co., Inc.andFloyd R.Price, Roy Edward Fill-yaw, Robert L. Barkheimer,Eldridge Lee McCormick, ClintW. Parvin,Calvin E.Bryant,Jessie F. Withrow,and BillyRay Johnson.Cases Nos. 12-CA-1211,12-CA-1213,12-CA-1214,12-CA-1215,12-CA-1216, 12-CA-1218, 12-CA-1219, and 12-CA-1220.September 14, 1961DECISION AND ORDEROn August 30, 1960, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel [Members Leedom,Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.'Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations except as indicated below.'We find no meritin the Respondent'smotion to dismiss the complaint onthe basis ofthe alleged bias of the Trial Examiner and hereby deny the motion.133 NLRB No. 7.